Charles CavesAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      October 6, 2015

                                   No. 04-15-00367-CR

                                  The STATE of Texas,
                                       Appellant

                                             v.

                                     Charles CAVES,
                                        Appellee

                From the County Court at Law No. 14, Bexar County, Texas
                                 Trial Court No. 476519
                        Honorable Susan Skinner, Judge Presiding


                                      ORDER
      The Appellant’s motion for extension of time to file the brief is GRANTED.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court